Citation Nr: 0319804	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for bilateral lower 
extremity disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from June 1977 to July 
1980, and from April 1989 to September 1990.  He had 
additional reserve service in the intervening period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 RO decision which denied 
service connection for PTSD, dermatitis and bilateral lower 
extremity disabilities.  A personal hearing was held before a 
member of the Board at the RO in September 1997.  The Board 
remanded this case in January 1998 and October 1999 for 
additional evidentiary development. 

Beginning in August 2002, the Board undertook additional 
development of the evidence in this matter, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed.  However, the regulation 
permitting Board development was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  In view of this, the case 
must be remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for 
service connection for PTSD, dermatitis, 
and bilateral lower extremity 
disabilities, taking into account all 
evidence received since the January 2002 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


